Citation Nr: 0923315	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-27 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder ("PTSD").


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a February 2004 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Philadelphia, Pennsylvania in 
which the RO denied the benefit sought on appeal.  The 
appellant, who had active service from March 1965 to March 
1967	, appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    

The appellant testified at a personal hearing conducted at 
the RO before the undersigned Veterans Law Judge in January 
2007.  At that time, he submitted additional evidence in 
support of his claim, with a waiver of initial RO review. 
January 2007 BVA hearing transcript, p. 2.  Subsequently, the 
Board remanded the case for further development in August 
2007. August 2007 BVA decision.  Although the case has been 
returned to the Board for further review, the Board observes 
that the development requested in its prior decision has not 
been completed.  As such, the Board finds that the appeal 
must be REMANDED once again to the RO via the Appeals 
Management Center ("AMC") in Washington, DC.  The RO will 
contact the appellant if further action is required on his 
part.  


REMAND

Unfortunately, a review of the record with respect to the 
appellant's claim of entitlement to service connection for 
PTSD discloses a need for further development prior to final 
appellate review.  

As discussed in the Board's August 2007 remand, the record 
reveals that the appellant has reported various PTSD 
stressors during the pendency of this appeal.  Specifically, 
the appellant indicates that while stationed in Germany, he 
had to participate in field maneuvers on the Russian border 
and encountered a Russian who pointed a gun at his head; and 
that two of his friends were killed in Vietnam while he was 
stationed in Germany. See November 2003 VA examination; July 
2003 letter from VA Vineland Outpatient Clinic.  In addition, 
the appellant identified two PTSD stressors in a January 2004 
stressor statement and during his January 2007 Travel Board 
hearing.  In this regard, the appellant reported that while 
stationed in Kaiserslautern, Germany in the winter of 1966, 
he was traumatized by the witnessing of his sergeant 
(Sergeant S.) shooting an American soldier who was trying to 
steal a heater out of a Jeep in the motor pool.  The 
unidentified soldier hit his head on a tank.  The appellant 
helped his sergeant drag the soldier to headquarters and 
turned him over to the officer on duty. January 2007 BVA 
hearing transcript, pgs. 3-5.  The appellant also reported 
being traumatized during basic training in Fort Dix, New 
Jersey in March 1965, when he participated in an exercise in 
which he and others were required to crawl under barbed wire 
at nighttime while 50 caliber guns were being fired above 
them.  He reported that the person next to him panicked and 
stood up during the drill and was killed.  The appellant did 
not remember the name of the person killed, but remembered 
that his Sergeant at that time was Sergeant G. Id., p. 12.  

A review of the appellant's service personnel records show 
that he was assigned to the Howitzer Battery, 3rd 
Reconnaissance Squadron, 3rd Armored Cavalry Regiment, United 
States Army Europe in Kaiserslautern Germany between July 
1965 and February 1967.  The records also reveal that the 
appellant was in basic training with Co. P2 TR, United States 
Army Training Center in Fort Dix, New Jersey in March 1965.  

As discussed in the Board's August 2007 decision, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s). See 38 C.F.R. § 
3.304(f) (2008).  
In adjudicating a claim for service connection for PTSD, if 
VA determines that the veteran seeking service connection 
engaged in combat with the enemy and that the alleged 
stressor is related to combat, then the veteran's lay 
testimony or statements are accepted as conclusive evidence 
of the occurrence of the claimed stressor. See
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2006).  No further development or corroborative evidence is 
required, provided that the claimed stressor is "consistent 
with the circumstances, conditions, or hardships of the 
veteran's service." Id.  If, however, VA determines that the 
veteran did not engage in combat with the enemy or that the 
alleged stressor is not related to combat, the veteran's lay 
testimony by itself is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other evidence to corroborate the 
veteran's testimony or statements. See Moreau v. Brown, 9 
Vet. App. 389, 394 (1996).  

In this case, the appellant's service personnel records and 
Form-DD 214 show that he served as a Lt. & Med. Field 
Artillery Crewman, with duties as a cannoneer and assistant 
gunner, and that he received the National Defense Service 
Medal.  The appellant's Form-DD 214 and service personnel 
records do not confirm that he was engaged in combat with the 
enemy, nor does the appellant contend that he was engaged in 
combat; thus, the record must contain service records or 
other evidence to corroborate the appellant's testimony or 
statements for service connection to be granted. Id.  

In view of medical evidence contained in the claims file 
indicating that the appellant has been diagnosed with PTSD 
and the stressor information alleged by the appellant (set 
forth above), the Board remanded the appellant's claim in 
August 2007 in order for an attempt to be made to verify the 
appellant's identified stressors with the U.S. Army and Joint 
Services Records Research Center ("JSRRC") (formerly known 
as the U.S. Army Services Center for Research of Unit Records 
("USACURR")) or other appropriate source. August 2007 BVA 
decision, pgs. 4-5. 

Although a review of the current evidence of record reveals 
that the RO contacted the JSRRC and requested information 
pertaining to the appellant's alleged stressor events that 
occurred during his service in Germany, the RO did not 
request verification of the stressor event alleged to have 
occurred during the appellant's period of basic training. See 
April 2009 letter from the RO to JSRRC; April 2009 PIES 
request.  In responding to the RO's verification request, the 
JSRRC reported that no research had been conducted on the 
appellant's behalf as "a valid stressor was not given to 
JSRRC to research." April 2009 JSRRC reply.  However, it 
indicated that a stressful incident described in detail would 
very likely be within its capability to verify through 
various unit records. Id.  

In light of the failure to request information regarding the 
appellant's alleged stressor event that occurred during his 
service in boot camp and the JSRRC's April 2009 response, the 
Board finds that another remand of the appellant's appeal is 
necessary in order to ensure compliance with its August 2007 
directives. See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the appellant 
and once again afford him the 
opportunity to provide additional 
information about all of the stressful 
events he claims caused his PTSD, 
including the dates and the names of any 
service members who were also involved 
in the claimed events.  In doing so, the 
RO should specifically ask for 
additional details regarding the 
appellant's assertions of (a) being 
traumatized when having a gun pointed at 
him in Germany while participating in 
field maneuvers on the Russian border; 
(b) being traumatized by the deaths of 
two of his friends in Vietnam while he 
was stationed in Germany; (c) being 
traumatized in Kaiserslautern, Germany 
in the winter of 1966 when he witnessed 
his sergeant shoot an American soldier 
who was trying to steal a heater out of 
a Jeep in the motor pool; and (d) being 
traumatized during basic training in 
Fort Dix, New Jersey in March 1965 
during a night crawling exercise in 
which a recruit stood up and was killed 
by shots from a 50-caliber gun.   


2.  The RO should forward all of the 
appellant's stressor information, with 
his applicable unit of assignments 
(noted on page 3 of this decision) and 
any additional documents deemed 
necessary, to the U.S. Army and Joint 
Services Records Research Center 
("JSRRC") (formerly known as the U.S. 
Army Services Center for Research of 
Unit Records ("USACURR")), 7701 
Telegraph Road, Alexandria, VA 22315-
3802, so that it can provide any 
information based on a review of unit or 
other records that might corroborate the 
stressors claimed by the appellant.  If 
referral to JSRRC or other pertinent 
sources is to no avail, the RO should 
advise the appellant to submit alternate 
forms of evidence to support his claim 
of service connection for PTSD.  All 
attempts to obtain the records should be 
documented in the claims file.

3.  If the JSRRC or other appropriate 
agency requests more specific 
descriptions of the stressors in 
question, notify the appellant and 
request that he provide the necessary 
information.  If the appellant provides 
additional information, forward it to 
the requesting agency.

4.  Following the above, the RO should 
make a specific determination as to 
whether there is credible supporting 
evidence that a claimed in-service 
stressor(s) occurred. Then, if such 
evidence is found to be established by 
the record, the RO should undertake any 
other indicated action to include 
scheduling the appellant for a new VA 
examination if deemed necessary.


5.  When the requested development has 
been completed, the RO should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO should furnish the 
appellant and his representative with a 
Supplemental Statement of the Case; and 
should give the appellant a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence; 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal. Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the appellant unless he 
is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

